                                             APPENDIX "A"

      _____________________________
               PLAINTIFF

               vs.                                          CASE NO.

                                                            JUDGE SARA LIOI
               DEFENDANT



                       PLAINTIFF/DEFENDANT/JOINT EXHIBITS

EXHIBIT I.D.               DESCRIPTION OF EXHIBIT           I.D.   OFFERED   OBJ.   ADMITTED     NOT
                                                                                               ADMITTED
